Citation Nr: 0126191	
Decision Date: 11/09/01    Archive Date: 11/20/01

DOCKET NO.  99-17 963A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 10 percent for post-
traumatic headaches, to include the question of whether a 
reduction in the evaluation for post-traumatic headaches, 
from 30 to 10 percent, was proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to June 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 decision by the RO that denied 
the veteran's claim for an increased rating for service-
connected post-traumatic headaches, and implemented a 
proposal to reduce his existing rating for that disorder from 
30 to 10 percent, effective from January 1, 1999.

A hearing was held at the RO in January 2001, before the 
undersigned, who is a member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7107(c) (West Supp. 2001).

During the course of this appeal, the veteran and his 
representative have made statements suggesting that the 
veteran suffers from dizziness, loss of vision, nervousness, 
anxiety, depression, insomnia, and hypertension.  They have 
also made statements suggesting that some or all of these 
conditions might be attributable to service or an already 
service-connected disability.  It is not entirely clear, 
however, whether they wish to pursue claims of service 
connection for these conditions at the present time.  If they 
do wish to pursue any such claims, they should make that 
clear to the RO so that the claims can be adjudicated.


REMAND

On November 9, 2000, while the veteran's appeal was pending, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (now codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West Supp. 2001)).  Thereafter, on August 
29, 2001, VA promulgated regulations to implement the new 
law.  See Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  With the exception of the amendments to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), the provisions of the VCAA and 
associated regulations are applicable to all claims filed on 
or after November 9, 2000, or filed before November 9, 2000 
and not yet final as of that date.  See VCAA § 7(a), 
reprinted in 38 U.S.C.A. § 5107 (West Supp 2001) (Historical 
and Statutory Notes, Effective and Applicability Provisions); 
66 Fed. Reg. 45,620 (Aug. 29, 2001); VAOPGCPREC 11-2000, 66 
Fed. Reg. 33,311 (June 21, 2001).

Under the new law and regulations, VA is required to make 
reasonable efforts to assist a claimant in obtaining evidence 
to substantiate a claim for VA benefits, unless there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(d)).  As part of the assistance 
required by the new law, VA is required to make reasonable 
efforts to obtain relevant records (including private 
records) that the claimant adequately identifies to VA and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b) (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)). 

In the present case, as noted above, the RO has reduced the 
veteran's disability rating for post-traumatic headaches from 
30 to 10 percent.  That action was taken because the RO 
determined that it committed clear and unmistakable error 
when it assigned the initial 30 percent rating for post-
traumatic headaches by a decision entered in August 1995.  
The RO noted that that purely subjective complaints, such as 
headache, recognized as symptomatic of brain trauma, were 
entitled to a 10 percent rating, and no more, under the VA 
rating schedule.  See 38 C.F.R. § 4.124a, Diagnostic Code 
8045.  Accordingly, because the veteran's service-connected 
headaches were post-traumatic in nature, the RO found that 
its prior assignment of a 30 percent rating under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (pertaining to migraine), was 
clearly and unmistakably erroneous.  See 38 C.F.R. 
§ 3.105(a), (e), (i).
 
In February 1998, when the veteran filed the claim for 
increased compensation underlying this appeal, he asserted, 
in effect, that his service-connected post-traumatic 
headaches alone rendered him unemployable.  As noted above, 
however, the highest evaluation available for headaches due 
to brain trauma under Diagnostic Code 8045 is 10 percent.  
(Indeed, even under Diagnostic Code 8100, the highest 
evaluation for migraine is 50 percent.)  Consequently, in the 
Board's view, the veteran's assertion to the effect that he 
should be granted a higher (total) rating for post-traumatic 
headaches raises the question of whether referral for 
consideration of an extra-schedular evaluation under 
38 C.F.R. § 3.321(b)(1) is warranted.  This is significant 
because, if it were determined that such a referral was 
warranted, and if a rating in excess of 10 percent was 
assigned for post-traumatic headaches as the result of such a 
referral, the resulting award, if made effective on or before 
January 1, 1999, could partially or completely moot the 
question of whether the reduction in the veteran's rating was 
proper.  To this extent, these two questions are inextricably 
intertwined.

In this regard, the Board notes that the RO has not 
explicitly addressed the question of whether referral for 
consideration of an extra-schedular evaluation for post-
traumatic headaches is warranted under 38 C.F.R. 
§ 3.321(b)(1).  In addition, it does not appear that the RO 
has made efforts to ensure that all pertinent records of 
medical treatment have been obtained for review.  
Specifically, although the veteran has indicated that he has 
received VA treatment for headaches since 1994, and that he 
was hospitalized at the VA Medical Center in San Juan in 
October 2000, the most recent VA treatment reports presently 
of record are from the 1997-98 time frame only, and there are 
currently no reports of VA hospitalization in the claims 
folder.  Neither does the current record contain any report 
of a mental hygiene appointment the veteran was scheduled to 
attend through Medicare in February 2001, as reported during 
the January 2001 Board hearing.  Under the VCAA and the 
implementing regulations, VA has a duty to assist a claimant 
in obtaining these types of records.  See also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Moreover, inasmuch as the 
record contains statements indicating that the veteran's 
headaches have worsened since he was last examined by VA in 
March 2000, he should be afforded a new neurological 
examination.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400, 
403 (1997).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The RO should take action to ensure 
that all relevant and obtainable records 
of VA and/or private treatment have been 
procured for association with the 
veteran's claims folder.  The RO should 
contact the veteran and ask him to 
provide a list containing the names of 
all medical care providers who have 
treated him for headaches, and the 
approximate dates of treatment.  He 
should also be requested to include the 
addresses of his care providers, if at 
all possible.  After procuring any 
necessary releases, the RO should make 
reasonable efforts to obtain any records 
of relevant treatment that have not 
already been associated with the 
veteran's claims file.  The RO's efforts 
to obtain evidence should include 
efforts to obtain copies of any relevant 
records of VA treatment and/or 
hospitalization that have not already 
been associated with the file, and the 
report of the mental hygiene appointment 
the veteran was scheduled to attend 
through Medicare in February 2001, if 
available.  All treatment and/or medical 
records obtained as a result of this 
inquiry should be associated with the 
claims folder.

2.  With respect to the above, all 
attempts to obtain records which are 
ultimately not obtained should be 
documented, and in accordance with the 
VCAA, § 5103A(b)(2), the RO should 
notify the veteran of the records it was 
unable to obtain, briefly explain the 
efforts made to obtain such records, and 
describe any further action that the RO 
will take to obtain such records.  For 
any VA or other Federal department or 
agency records, the RO should, in accord 
with the VCAA, § 5103A(b)(3), continue 
its efforts to obtain any records while 
the case is under development on remand 
until it becomes reasonably certain that 
such records cannot be obtained because 
they do not exist or until it becomes 
reasonably certain that further efforts 
to obtain records from such sources 
would be futile.

3.  After the foregoing development has 
been completed, the RO should arrange to 
have the veteran scheduled for a 
neurological examination.  All necessary 
tests and studies should be 
accomplished, and the examining 
physician should provide a full 
description of the extent to which the 
veteran's service-connected post-
traumatic headaches alone interfere with 
function and employability.  The claims 
file must be made available to the 
physician for review prior to the 
examination of the veteran, and the 
examination report should reflect that 
such review was accomplished.

4.  The veteran must be given adequate 
notice of the date and place of the 
requested examination.  If he fails to 
report for the examination, that fact 
should be documented, and that 
documentation, along with a copy of all 
appointment notifications, must be 
associated with the claims folder.

5.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed.  Specific 
attention is directed to the records-
development requests and medical 
examination/opinion report, and any 
other notification or assistance that 
may be required under the VCAA.

6.  Finally, the RO should re-adjudicate 
the issue on appeal with consideration 
given to all of the evidence of record, 
including the evidence obtained pursuant 
to this REMAND.  In so doing, the RO 
should specifically consider, among 
other things, whether referral for 
consideration of an extra-schedular 
evaluation is warranted for the 
veteran's post-traumatic headaches under 
38 C.F.R. § 3.321(b)(1).

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, both the veteran and his 
representative should be provided a supplemental statement of 
the case and afforded the appropriate opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board for further appellate review, if in order.

No action is required by the veteran until he receives 
further notice, but he may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's Adjudication Procedure Manual, M21-1, Part 
IV, directs ROs to provide expeditious handling of all cases 
that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2001).


